DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-8 are pending.  They comprising of 4 groups:
1) system1: 1-5, and   
2) Method1: 5-6, and  
3) Method2: 7, and 
4) System2: 8.
   System2 , claim 8, is broadest and will be examined first.
As of Dec. 19, 2018, independent system claim 8 is as followed:
8. (Original) A data processing system comprising: 
[I] a fundraising service provider system coupled to an electronic communication network comprising: 
[II] at least one electronic computer processor, and 
[III] at least one electronic computer memory coupled to said at least one electronic computer processor, 
said at least one computer processor configured to: 
[1] electronically receive a request from an initiator user electronic computer device to create at least one online electronic fundraising campaign to electronically raise funds for the benefit of a beneficiary user having a beneficiary user electronic computer device, from a plurality of users each having at least one electronic user computer device coupled to the electronic communication network, including receive from the initiator user, electronic disbursement information of the initiator user and the beneficiary user; 

[3] electronically create an electronic fundraising campaign webpage, 
[4] electronically create a social network media wall for receipt of one or more fundraising wall posts from at least one of the plurality of at least one electronic user computer devices, and 
[5] electronically create an electronic scoreboard of cumulative giving; 
[6] electronically initiate an electronic disbursement process of at least a portion of the funds raised according to the user electronic disbursement information; and 
[7] electronically host the at least one online electronic fundraising campaign at the fundraising service provider system.
Note: for referential purpose, numerals [1]-[7] are added to the beginning of each element.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., 
(1) process, 
(2) machine, 
(3) manufacture or product, or 
(4) composition of matter.  

If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception, i.e., 
(1) law of nature, 
(2) natural phenomenon, and 
idea. 
and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include:
(i) a method of organizing human activities, 
(2i) an idea of itself, or 
(3i) a mathematical relationship or formula.  
For instance, in Alice Corp. (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)), the Court found that “intermediated settlement” was a fundamental economic practice, which is an abstract idea.
The PTO recently published revised guidance on the application of 101.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019)
Under the current October 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
    PNG
    media_image1.png
    691
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    492
    632
    media_image2.png
    Greyscale

Step 1: In the instant case, 
Claim category:
(1) System: claim 8, and 1-4 and 9-11 are directed to a data processing system comprising a processors, memory devices storing instructions for carrying out well known steps of creating a system (site/webpage) for fundraising to charities.  (Step 1:Yes).
(2) Method: claims 5, 6 and 7, are method for carrying out well known steps of creating a system (site/webpage) for fundraising to charities. (Step 1:Yes).

Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101. 
Analysis:

The claimed invention, independent system claim 8 (broadest), is directed to an abstract idea of creating a system (webpage or site) for managing a fundraising campaign without significantly more. The claim(s) recite(s) steps for creating a fundraising system by creating a system in response to a user’s request, creating place for posting notes, a display for showing funds collected, and a disbursement of funds.  This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea of managing a fundraising campaign by using well known fundraising techniques such as receiving user’s request, collecting funds, carrying out communication exchanges between participants (donors and/or donees), and disbursing funds, using generic computer elements and website (webpage) basic elements.  The generic computer elements/webpage elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because using generic computer elements and generic website/webpage operation elements, they do not add significantly more (inventive concept) to the exception.  The additional limitations only store and retrieve information in memory which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05 (d).  
Therefore, claims 1-8 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 		step 2B:  NO
Claim Rejections - 35 USC § 112
Independent claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
created fundraising wall posts.  There is no relationship of the created posts to the remaining steps to achieve the claimed scope of a fundraising system.
(2) The result of step of [5] “created electronic scoreboard of cumulative giving.”  There is no relationship of the created scoreboard with cumulative giving data to the remaining steps to achieve the claimed scope of a fundraising system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claim 8 (system1) is rejected under 35  U.S.C. 103(a) as obvious over:
Names					Publications:
(1) BAGARELLA et al.		US 2012/0.059.759, and 
(2) LANGSHUR et al.			US 2006/0.253.365.

As for independent claim 8, BAGARELLA ET AL. discloses a data processing system comprising: 
[I] a fundraising service provider system coupled to an electronic communication network comprising: 
[II] at least one electronic computer processor, and 
[III] at least one electronic computer memory coupled to said at least one electronic computer processor, 
said at least one computer processor configured to: 

    PNG
    media_image3.png
    371
    300
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    724
    531
    media_image4.png
    Greyscale


[1] electronically receive a request from an initiator user electronic computer device to create at least one online electronic fundraising campaign to electronically raise funds for the benefit of a beneficiary user having a beneficiary user electronic computer device, from a 

    PNG
    media_image5.png
    228
    571
    media_image5.png
    Greyscale

In view of the users seek out fundraising entities for donations, it would have been obvious for the user/donor to send a request to the fundraising entities to set up a system for donation as part of seeking out.  
[2] electronically create, in response to the request, the at least one online electronic fundraising campaign including: 
[3] electronically create an electronic fundraising campaign webpage, 
{see Fig. 2 above, and respective [0082], [0083]}
	
    PNG
    media_image6.png
    134
    569
    media_image6.png
    Greyscale

	
    PNG
    media_image7.png
    162
    571
    media_image7.png
    Greyscale


{see Fig. 18, and respective [0111]}
	
    PNG
    media_image8.png
    499
    545
    media_image8.png
    Greyscale


 [5] electronically create an electronic scoreboard of cumulative giving; 

    PNG
    media_image9.png
    542
    565
    media_image9.png
    Greyscale

[6] electronically initiate an electronic disbursement process of at least a portion of the funds raised according to the user electronic disbursement information; and 

    PNG
    media_image10.png
    135
    575
    media_image10.png
    Greyscale

[7] electronically host the at least one online electronic fundraising campaign at the fundraising service provider system.
{see Fig. 2 above, Fig. 1}
except for explicitly discloses the creation of a social network media wall as in step [4] from at least one electronic user computer device.
LANGSHUR ET AL. discloses well known teachings of creating online electronic social network wall associated with the webpage and wherein the social network wall is configured to receive online posting from a plurality of users including donor/users, and initiator/the creator of the page.  LANGSHUR ET AL. is cited to teach the electronically creation a social network media wall for receipt of one or more wall posts from at least one of the plurality of at least one electronic user computer devices, see Fig. 8, and Fig. 14, element 150, 160, 162, 152, and 156.

    PNG
    media_image11.png
    510
    539
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    156
    563
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    322
    500
    media_image13.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify fundraising sytem of BAGARELLA ET AL. to include creation a social network media wall for receipt of one or more wall posts from at least one of the plurality of at least one electronic user computer devices as taught by LANGSHUR ET AL. for communication of information about the involved entity to other users, as shown in [0064].  Rationale G, combine.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689